Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide support for polycarbonate (diol) hybrid polyols.  It is noted that polycarbonate (diols) and hybrid polyols are disclosed, however, polycarbonate (diol) hybrid polyols are not taught or suggested.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 12-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2013/0267639 to Zhuang et al.
As to claims 1, 10, 13, and 19, Zhuang discloses a thermoplastic polyurethane comprising the reaction product of 4,4-MDI, 1,2-ethylene diol as the sole chain extender, and a mixture of a 1:1 mixture of two PTHF (polyether) polyols having a number average molecular weight of 1,000 and 2,000 (0115), wherein the molar ratio of total isocyanate groups to total isocyanate reactive groups is 1:1 (0066, 0115).
As to claim 3, Zhuang discloses wherein the composition comprises a PTHF polyol having a number average molecular weight of 1,000 (0115).
As to claim 12, Zhuang discloses a Shore A hardness of 63 (Sample 5.1, Table 6, 0115).
As to claim 14, Zhuang discloses an extrusion molded product prepared from the TPU granulates (0109).
As to claims 15-16, Zhuang discloses wherein the TPU composition can be processed as hoses (0078).



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4, 6, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0267639 to Zhuang et al. as evidenced by JP-2003/089985 to Watanabe et al.
As to claims 2 and 6, Zhuang discloses a thermoplastic polyurethane comprising the reaction product of 4,4-MDI, 1,2-ethylene diol as the sole chain extender, and a mixture of a 1:1 mixture of two PTHF (polyether) polyols having a number average molecular weight of 1,000 and 2,000 (0115), wherein the molar ratio of total isocyanate groups to total isocyanate reactive groups is 1:1 (0066, 0115).
Zhuang does not teach in the examples the use of polyethylene glycol or polypropylene glycol.  However, Zhuang teaches mixtures of polyether polyols that include polyethylene glycol or polypropylene glycol (0043-0045) wherein the content of PTHF in the polyol mixture ranges from 50-95% by weight with the rest being other types of polyols that include polyethylene glycol and polyester polyols (0038).
Accordingly, the position is taken that it would have been obvious to substitute the high molecular weight PTHF polyol of Zhuang with other types of polyether polyols to improve hydrolysis resistance or with types of polyester polyols to improve light resistance as taught in Watanabe (0005-0006).

.

Claims 1, 3-4, 6, 10, 13-14, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2003/089985 to Watanabe et al. in view of U.S. Patent Pub. No. 2013/0267639 to Zhuang et al.
As to claims 1, 3, 10, 13, 19, and 21, Watanabe discloses thermoplastic polyurethanes comprising the reaction product of 50:50 polyol mixture of polyhexamethylene carbonate diol and PTMG w/ a molecular weight of 2,000, 4,4-MDI, and ethylene glycol as the chain extender (Example 1, 0069), wherein the ratio of the polymer diols to diisocyanates is 1:1.5 to 1:5 (See Examples).  Watanabe does not teach how much chain extender is needed.
Zhuang discloses a thermoplastic polyurethane comprising the reaction product of 4,4-MDI, 1,2-ethylene diol as the sole chain extender, and a mixture of a 1:1 mixture of two PTHF (polyether) polyols having a number average molecular weight of 1,000 and 2,000 (0115), wherein the molar ratio of total isocyanate groups to total isocyanate reactive groups is 1:1 (0066, 0115).
It is well known in the art that a 1:1 mixing ratio of diols to diisocyanates is used (Zhuang, 0065-0066).  Accordingly, the position is taken that the amount of chain extender 
With regards to the molecular weight of PTHF, it would have been obvious to a person of ordinary skill in the art to use a lower molecular weight polyol that sits inside the claimed range to tailor the physical properties based on the desired use of the product (0053).
As to claim 4, Watanabe discloses mixtures of polyisocyanates including aromatic diisocyanates and hexamethylene diisocyanate may be used.  At the time of filing it would have been obvious to a person of ordinary skill in the art to use the mixtures to improve the light resistance by suppressing yellowing (0057).
As to claim 6, Watanabe discloses other polyols may be used in combination with the polycarbonate diols and PTHF such as polyadipate polyols (0053) in order to tailor such physical characteristics relating to texture, durability, and light resistance (0006).
As to claim 14, Watanabe discloses fibers prepared from the TPUs (shaped body).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0267639 to Zhuang et al. in view of U.S. Patent No. 6,197,915 to Yamana et al.
As to claim 6, Zhuang discloses a thermoplastic polyurethane suitable in fiber applications comprising the reaction product of 4,4-MDI, 1,2-ethylene diol as the sole chain extender, and a mixture of a 1:1 mixture of two PTHF (polyether) polyols having a number 
Zhang teaches mixtures of polyether and polyester polyols can be used in the TPU.
Yamana disclose thermoplastic polyurethanes suitable for fiber applications comprising 4,4-MDI, PTHF, a polyadipate polyol, and chain extenders, such as 1,2-ethanediol.
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute some of the PTHF used in the examples of Zhuang with the polyadipate polyol taught in Yamana because the combination of high molecular weight polyols provides TPUs with good properties of spinning ability, heat resistance, hot water resistance, elastic recovery, and elongation (3:4-7).

Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that Zhuang fails to teach the claimed mixture of PHTF and at least one additional polyol that includes polyether polyols, polyester polyols, or hybrid polyols.  This is not found persuasive because Zhuang uses two types of polyether polyols in the examples. PTHF-1000 and PTHF-2000 are a species of polyether polyols.  Accordingly, Zhuang teaches a polyol mixture that include PHTF and another polyether polyol, which in this case is PTHF-2000.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763